TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-21-00609-CR


                             Ronald Rudolph Rodriguez, Appellant

                                                 v.

                                    The State of Texas, Appellee


              FROM THE 207TH DISTRICT COURT OF COMAL COUNTY
        NO. CR2015-395, THE HONORABLE R. BRUCE BOYER, JUDGE PRESIDING



                 ORDER AND MEMORANDUM OPINION


PER CURIAM

               Appellant’s brief was originally due April 29, 2022. On May 9, 2022, this Court

sent a notice to appellant informing him that his brief was overdue and that a failure to file a

satisfactory response by May 19, 2022, would result in the referral of this case to the trial

court for a hearing under Rule 38.8(b) of the Texas Rules of Appellate Procedure. To date, no

appellant’s brief has been filed.

               The appeal is abated and remanded to the trial court. The trial court shall conduct

a hearing to determine whether appellant desires to prosecute this appeal and, if so, whether

counsel has abandoned this appeal. See Tex. R. App. P. 38.8(b)(2), (3). The court shall make

appropriate written findings and recommendations. See id. If necessary, the court shall appoint

substitute counsel who will effectively represent appellant in this appeal. Following the hearing,

which shall be transcribed, the trial court shall order the appropriate supplemental clerk’s and
reporter’s records—including all findings and orders—to be prepared and forwarded to this

Court no later than July 8, 2022. See id. R. 38.8(b)(3).

               It is so ordered June 7, 2022.



Before Justices Goodwin, Baker, and Triana

Abated and Remanded

Filed: June 7, 2022

Do Not Publish




                                                 2